EXECUTION VERSION




AGREEMENT TO ACCEPT COLLATERAL
IN FULL SATISFACTION OF OBLIGATIONS


THIS AGREEMENT TO ACCEPT COLLATERAL IN FULL SATISFACTION OF OBLIGATIONS (the
“Agreement”) is made as of December 28, 2006, by and among INPX, Inc., a
Delaware corporation, with an address of 940 East 19th Street, Brooklyn, New
York 11230 (“INPX”) and, PracticeXpert Systems, Inc., a Virginia corporation,
with an address of 23975 Park Sorrento Drive, No. 110, Calabasas, California
91302 (the “Debtor”).
 
WITNESSETH:


WHEREAS, the Debtor is indebted and obligated to INPX pursuant to, among other
documents, a demand note in the aggregate principal amount of $3,776,000 (the
“Demand Note”) and 12% Senior Secured Convertible Debentures with an original
issue date of May 19, 2006, and a related Amended and Restated Subsidiary
Guarantee, dated as of May 19, 2006, in the aggregate principal amount of
$480,000 (collectively, the “Debentures” and, collectively with the Demand Note,
the “INPX Notes”), each having been assigned to INPX; and


WHEREAS, INPX is the holder of a perfected security interest in all of the
Collateral of the Debtor, including, without limitation, the assets set forth on
Schedule A hereto (collectively, the “INPX Collateral”) pursuant to, among other
documents, (i) with respect to the Demand Note, an Amended and Restated Security
Agreement dated as of October 11, 2006 (the “Demand Note Security Agreement”),
and a UCC Financing Statement, File Number 0610137134-0, having been filed on
October 13, 2006 with the State Corporation Commission of the State of Virginia;
and (ii) with respect to the Debentures, an Amended and Restated Security
Agreement dated as of May 19, 2006 (the “Debenture Holders’ Security
Agreement”), and a UCC Financing Statement, File Number 0608187199-1, having
been filed on August 18, 2006 with the State Corporation Commission of the State
of Virginia; and


WHEREAS, the Debtor is in default of its obligations to INPX under, among other
documents, the Demand Note and the Demand Note Security Agreement; and


WHEREAS, the Debtor is in default of its obligations to INPX under, among other
documents, the Debentures and the Debenture Holders’ Security Agreement; and


WHEREAS, INPX and the Debtor have agreed that INPX shall accept the INPX
Collateral in full satisfaction of the Debtor’s indebtedness and obligations
under the Demand Notes and the Debentures;


NOW, THEREFORE, in consideration of the above premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:


1.    The introduction and recitals, and the defined terms contained therein,
are hereby incorporated into this Agreement by this reference.



--------------------------------------------------------------------------------


 
2.    Pursuant to Section 9-620(a) of the Uniform Commercial Code, and
particularly as codified under the statutes of the Commonwealth of Virginia as
Va. Code. Ann.§ 8.9A-620 (2006), INPX and the Debtor agree that INPX has
accepted the INPX Collateral as full satisfaction of the Debtor’s indebtedness
and obligations to INPX under the INPX Notes, including amounts due under the
Demand Note totaling $3,928,740, including accrued and unpaid interest, and
amounts due under the Debentures totaling $505,460, including accrued and unpaid
interest.


3.    This Agreement and the other documents referred to herein contain the
entire agreement between the Debtor and INPX with respect to the subject matter
hereof, and no representation, undertaking, promise or condition concerning the
subject matter hereof shall be binding upon the Debtor or INPX unless clearly
expressed in this Agreement. No statement or writing subsequent to the date
hereof which purports to modify or add to the terms or conditions hereof shall
be binding unless contained in a writing which makes specific reference to this
Agreement and which is signed by the parties hereto to be charged with the terms
thereof.


4.    No course of dealing between INPX and any other party hereto or failure or
delay on the part of INPX in exercising any rights or remedies hereunder shall
operate as a waiver of any rights or remedies of INPX under this Agreement or
any other agreement. No single or partial exercise of any rights or remedies
hereunder by INPX shall operate as a waiver or shall preclude the exercise of
any other rights or remedies of INPX hereunder.


5.    The provisions of this Agreement shall inure to the benefit of and be
binding upon the Debtor and INPX and their respective legal representatives,
successors and assigns. This Agreement is solely for the benefit of the parties
hereto and their permitted successors and assigns. No other person or entity
shall have any rights, benefits or remedies under or because of the existence of
this Agreement.


6.    The acknowledgements and agreements of the Debtor that are contained in
this Agreement shall survive the expiration or other termination of this
Agreement.


7.    If any term or provision of this Agreement or the application thereof to
any party or circumstance shall be held to be invalid, illegal or unenforceable
in any respect by a court of competent jurisdiction, the validity, legality and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby, and the affected term or provision
shall be modified to the minimum extent permitted by law so as to achieve most
fully the intention of this Agreement.


8.    This Agreement is governed by and is to be construed and enforced as
though made and to be fully performed in the State of New York, without regard
to the conflicts of law rules of the State of New York. Any and all disputes are
to be resolved in the Superior Court of New York.


2

--------------------------------------------------------------------------------


 
9.    This Agreement is executed by the Debtor voluntarily and not pursuant to
any duress. Furthermore, it is executed in mutual good faith among the parties
and is not given or intended to hinder, delay, or defraud any creditor, or to
contravene any of the bankruptcy laws of the United States, laws governing
fraudulent conveyances or any other applicable laws. The Debtor represents that
all of the payments made and all of the obligations incurred pursuant to this
Agreement are for fair consideration and for reasonably equivalent value with
respect to valid, existing, secured indebtedness due to INPX.


10.    The parties agree to sign, deliver and file any and all additional
documents and to take any and all other actions that may reasonably be required
or appropriate for a full and complete consummation of the transactions and
matters covered by this Agreement.


11.    THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY PROCEEDINGS
INITIATED PURSUANT TO EITHER THIS AGREEMENT OR ANY DOCUMENT OR AGREEMENT
REFERRED TO HEREIN.


12.    This Agreement may be signed in any number of counterparts with the same
effect as if the signatures thereto and hereto were upon the same instrument.
Facsimile copies of signatures shall be binding as original signatures.
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Debtor and INPX have caused this Agreement to be
executed in their respective names and by their duly authorized officers, as of
the day and year first written above.
 

WITNESS/ATTEST:      PRACTICEXPERT SYSTEMS, INC.                  /s/ Yaakov
Shapiro    By:  /s/ Hank Cohn 
Yaakov Shapiro
   
Hank Cohn
        WITNESS/ATTEST:      INPX, INC.                 
/s/ Eva Goldbard
  By: 
/s/ Benjamin Mayer 
Eva Goldbard
   
Benjamin Mayer

 
4

--------------------------------------------------------------------------------


    
Schedule A


1.    Software source code for Xpert Practice Manger, Xpert Electronic Health
Record, Patient Access and other miscellaneous software add-on products
(collectively the PracticeXpert Software)


2.    Contracts related to customers and Value Added Resellers utilizing the
PracticeXpert Software


3.    Contracts related to customers utilizing billing services out of the the
New Jersey based operations.


4.    Miscellaneous computer equipment and office equipment utilized by the
PracticeXpert Systems Inc. to service its clients.


5

--------------------------------------------------------------------------------

